718 N.W.2d 353 (2006)
476 Mich. 854
William G. TUGGLE and Vincent L. Yurkowski, Plaintiffs-Appellants,
v.
MICHIGAN DEPARTMENT OF STATE POLICE and Director of the Department of State Police, Defendants-Appellees.
Docket No. 130349, COA No. 255034.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the December 13, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.